Case: 1:19-cv-00616-MWM-KLL Doc #: 37 Filed: 03/23/21 Page: 1 of 1 PAGEID #: 163

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
RASHIDA MANUEL, : Case No. 1:19-cv-616
Plaintiff, : Judge Matthew W. McFarland
v.

UNIVERSITY OF CINCINNATI,

Defendant.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 36)

 

The Court has reviewed the Report and Recommendation of United States Chief
Magistrate Judge Karen L. Litkovitz (Doc. 36), to whom this case is referred pursuant to
28 U.S.C. § 636(b). Noting that no objections have been filed and the time for filing such
objections under Fed. R. Civ. P. 72(b) has expired, the Court ADOPTS said Report and
Recommendation in its entirety. Accordingly, this action is DISMISSED with prejudice
for lack of prosecution. The Court also certifies that any appeal would not be taken in
good faith and that Plaintiff should be denied leave to appeal in forma pauperis. Plaintiff
remains free to apply to proceed in forma pauperis in the Court of Appeals.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

ov Meth WBE

JUDGE MATTHEW W. McFARLAND
